Case 1:19-cv-22577-RNS Document 44 Entered on FLSD Docket 10/25/2019 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-CV-22577-SCOLA


  In re:

  MARCELO MEIRELLES De CARVALHO
  USM No. 20030-104

  _____________________________________/


                                        ORDER

           THIS CAUSE is before the Court upon the status hearing held October 25,

  2019, and the ore tenus request made on behalf of Mr. Meirelles De Carvalho. It is

           ORDERED AND ADJUDGED as follows: the Court recommends that the

  Bureau of Prisons permit Kevin Hinds to have regular social visits with Mr. Meirelles

  De Carvalho while he is detained at the Federal Detention Center in Miami.

           DONE AND ORDERED in chambers at Miami, Florida, this 25th day of

  October, 2019.

                                               __________________________________
                                               HON. ROBERT N. SCOLA, JR.
                                               UNITED STATES DISTRICT JUDGE



  cc: counsel of record
